Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned hereby certifies that theQuarterly Report on Form 10-Q for the quarter ended December 31, 2014 of Neah Power Systems, Inc. (the Company) fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: : February 14, 2014 /s/ GERARD C. DCOUTO Gerard C. DCouto, Chief Executive Officer (Principal Executive Officer) Dated: : February 14, 2014 /s/ DAVID SCHMIDT David Schmidt, Acting Principal Finance & Accounting Officer (Acting Principal Financial Officer) A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Neah Power Systems, Inc., and will be retained by Neah Power Systems, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
